Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed AMENDMENTS/REMARKS
Applicant's amendments/remarks received on 02/25/2021 have been entered. 
Applicant initiated interview was  conducted on 3/8/2021.
Claims 1-3 were amended. Claims 6-20 cancelled from the record. And new claims 21-35 have been added.
IDS filed on 12/31/2020 has been entered and considered.
Claims 1-5, and 21-35 pending.  
Examiner refers to the action below.

Examiner Notes 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-5, and 21-35 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, including those listed in the current PTO-892 which teaches a method which involves applying first image data and second image data 
to a neural network i.e. stereoscopic deep neural network (DNN). A first disparity map corresponding to a first image and a second disparity map corresponding to a second image are computed by the neural network. First loss is computed based on comparison of the first image and the second image using one of the first disparity map or the second disparity map. LIDAR data generated by a LIDAR sensor is received during a unit of time. Second loss is computed based on comparison of the LIDAR data to one of the first disparity map or the second disparity map.  Parameters of the neural network are updated based on the first loss and the second loss, as currently illustrated in the currently amended independent claims 1, 22, and 30.

       The prior arts of records, namely Moussavian in view of Godard (all previously cited), in the last rejection also do not appear as currently understood said method which involves applying first image data and second image data 
to a neural network i.e. stereoscopic deep neural network (DNN). A first disparity map corresponding to a first image and a second disparity map corresponding to a second image are computed by the neural network. First loss is computed based on comparison of the first image and the second image using one of the first disparity map or the second disparity map. LIDAR data generated by a LIDAR sensor is received during a unit of time. Second loss is computed based on comparison of the LIDAR data to one of the first disparity map or the second disparity map.  Parameters of the neural network are updated based on the first loss and the second loss, as currently illustrated in the currently amended independent claims 1, 22, and 30, cited above.

       The prior arts of records, namely Moussavian in view of Kang (all previously cited), in the last rejection also do not appear as currently understood said method which involves applying first image data and second image data to a neural network i.e. stereoscopic deep neural network (DNN). A first disparity map corresponding to a first image and a second disparity map corresponding to a second image are computed by the neural network. First loss is computed based on comparison of the first image and the second image using one of the first disparity map or the second disparity map. LIDAR data generated by a LIDAR sensor is received during a unit of time. Second loss is computed based on comparison of the LIDAR data to one of the first disparity map or the second disparity map.  Parameters of the neural network are updated based on the first loss and the second loss, as currently illustrated in the currently amended independent claims 1, 22, and 30, cited above.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
3/8/2021